                Case 19-11915-BLS        Doc 465        Filed 03/04/20      Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 RAIT FUNDING, LLC,                                   Case No. 19-11915 (BLS)
 a Delaware limited liability company, et al.1        (Jointly Administered)

                  Debtors.                            Objection Deadline: March 11, 2020 at 4:00 p.m. ET
                                                      Hearing Date: March 18, 2020 at 10:00 a.m. ET


                     DEBTORS’ MOTION FOR ORDER IN AID OF
               CONSUMMATION OF THE CONFIRMED CHAPTER 11 PLAN
                APPROVING AN INITIAL DISTRIBUTION TO CREDITORS

          The above-captioned debtors and debtors in possession (the “Debtors”), by and through

their undersigned counsel, hereby move (the “Motion”) pursuant to sections 1142(b) and 105(a)

of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), for entry

of an order, substantially in the form attached as Exhibit D hereto (the “Proposed Order”), in aid

of consummation of the Debtors’ Joint Chapter 11 Plan [D.I. 294] (including all exhibits

thereto, and as amended, supplemented, or modified, the “Plan”),2 authorizing the Plan

Administrator to make an initial distribution to holders of allowed unsecured claims in the

aggregate amount of $142 million (the “Initial Distribution”) within ten business days following




    1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: RAIT Funding, LLC, a Delaware limited
liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819);
RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation
(9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV
TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a
Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).
    2
        Capitalized terms not otherwise defined herein have the meanings ascribed to them in the
Plan.

                                                  1
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465      Filed 03/04/20    Page 2 of 9




the Effective Date of the Plan (currently projected for March 27, 2020). In support of this

Motion, the Debtors respectfully represent as follows:

                                            JURISDICTION

        1.       This Court has subject matter jurisdiction to consider and determine this Motion

pursuant to 28 U.S.C. §§ 1334 and 157, and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware dated February 29, 2012.

        2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may

enter a final order consistent with Article III of the United States Constitution. Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory predicates for the relief requested herein are sections 105(a) and

1142(b) of the Bankruptcy Code.

                                          BACKGROUND

             A. The Chapter 11 Cases

        4.       On August 30, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief with this Court under chapter 11 of the Bankruptcy Code. The Debtors

continued to operate their businesses and are managing their property as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. By order of the Court entered on

September 4, 2019, the Debtors’ cases are being jointly administered pursuant to Bankruptcy

Rule 1015 for procedural purposes only [D.I. 25].

        5.       On September 17, 2019, the Office of the United States Trustee filed the Notice

appointing the Creditors’ Committee in these chapter 11 cases [D.I. 65]. No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases.

        6.       On September 27, 2019, each of the Debtors filed their schedules of assets and

liabilities and statements of financial affairs [D.I. 86 – 99].

                                                   2
ACTIVE.122127129.04
                Case 19-11915-BLS        Doc 465      Filed 03/04/20    Page 3 of 9




        7.       On November 18, 2019, the Court entered the Order (I) Establishing Deadlines

for Filing Proofs of Claim, (II) Establishing Deadlines for Filing Requests for Payment of

Postpetition Administrative Expenses, (III) Approving Form and Manner of Notice Thereof, and

(IV) Granting Related Relief [D.I. 199] (the “Bar Date Order”) establishing various dates by

which proofs of claim must be filed in these Chapter 11 Cases, including (i) December 21, 2019

for both the General Bar Date and the Administrative Claims Bar Date (for Administrative

Claims arising prior to November 18, 2019), and (ii) February 26, 2020 for the Governmental

Bar Date. A complete list of the Bar Dates may be found in the Notice of Deadline for Filing

Proofs of Claim [D.I. 209] (the “Bar Date Notice”).

        8.       On January 24, 2020, the Court entered the Order Extending the Time to Assume

or Reject Unexpired Lease of Non-Residential Real Property [D.I. 369], extending from

December 28, 2019 through and including March 27, 2020 the deadline for the Debtors to

assume or reject the lease with Two Logan Square Associates, LP relating to the Debtors’

headquarters in Philadelphia, Pennsylvania.

             B. The Asset Sale

        9.       The Debtors filed these chapter 11 cases with the goal of consummating a sale of

all or substantially all of their assets through section 363 of the Bankruptcy Code. To this end,

on August 30, 2019, Debtors RAIT Financial Trust, RAIT General, RAIT Limited, and Taberna

collectively, the “Debtor Sellers”) and the Purchaser entered into the Purchase Agreement,

whereby the Purchaser agreed to serve as stalking-horse bidder for the Debtor Sellers’ assets. On

September 9, 2019, the Debtors filed the Debtors’ Motion for Entry of an Order (I) Establishing

the Bidding Procedures, Including Approval of A Break-Up Fee and Expense Reimbursement,

(II) Approving Sale of Substantially All of the Debtors Assets Free and Clear of All Liens,

Claims, Interests and Encumbrances, and (III) Granting Related Relief [D.I. 53] (the “Sale
                                                 3
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465      Filed 03/04/20      Page 4 of 9




Motion”). Through the Sale Motion, the Debtors requested approval of bidding procedures

related to the sale of the Purchased Assets as more fully described and pursuant to the terms of

the Purchase Agreement.

        10.      Under the Purchase Agreement, the Purchaser agreed to purchase, directly or

indirectly (including through one or more of Stalking Horse Purchaser’s affiliates), (i) from

RAIT General and RAIT Limited the general partner and limited partner interests in RAIT

Partnership, as a result of which the Stalking Horse Purchaser (or one or more of its affiliates)

will indirectly acquire the equity interests held by RAIT Partnership in certain of its subsidiaries

(as set forth in the Stalking Horse Agreement), and (ii) certain assets owned by certain of the

Debtors ((i) and (ii), collectively, the “Purchased Assets”) for the cash purchase price of

approximately $174.4 million, subject to certain adjustments set forth in the Purchase Agreement

and subject to higher and better offers pursuant to a Court-approved auction and sale process,

free and clear of all liens, claims, encumbrances and interests (the “Sale”).

        11.      On October 2, 2019, the Court entered the Order (I) Establishing the Bidding

Procedures Including Approval of a Break-Up Fee and Expense Reimbursement, and

(II) Granting Related Relief [D.I. 126]. In consultation with the Creditors Committee, the

Debtors determined that they had not received any qualified competing bids and, as a result,

designated the Purchaser as the Winning Bidder. By Order entered on December 6, 2019, the

Court (i) authorized and approved the Purchase Agreement, (ii) approved the Sale of

substantially all of the Debtors’ assets free and clear of all liens, claims, interests, and

encumbrances, (iii) authorized the Debtors to consummate certain transactions related to the

Sale, and (iv) granted related relief [D.I. 268]. The Sale closed on December 23, 2019.




                                                   4
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465     Filed 03/04/20     Page 5 of 9




              C. The Chapter 11 Plan3

        12.      On October 14, 2019, the Debtors filed their Joint Chapter 11 Plan [D.I. 139] and

disclosure statement with respect thereto [D.I. 140] (as amended, supplemented or modified from

time to time, the “Disclosure Statement”). On December 17, 2019, the Court entered an order

[D.I. 291] approving the Disclosure Statement as containing adequate information with respect to

the Plan in accordance with section 1125 of the Bankruptcy Code, and scheduling a hearing to

consider confirmation of the Plan on January 29, 2020. The solicitation version of the Plan

(reflecting certain amendments requested by parties in interest and agreed by the Debtors at or

prior to the hearing on approval of the Disclosure Statement) was filed on December 17, 2019

[D.I. 294].

        13.      The Plan provides for the payment in full of (i) all allowed administrative and

priority claims against the Debtors, and (ii) all Class 4 claims (Senior Note Claims and Senior

Note Trustee Claims). (Plan Art. II and § 3.2(c)-(d).)

        14.      The Plan provides for payment of Class 6 (Subordinated Taberna Note Claims)

and Class 7 (Subordinated RF Junior Note Claim and RAIT Parent Subordinated Guaranty

Claim) claims according to the following waterfall: (i) the first $12.25 million of Distribution

Proceeds to Class 6; (ii) the first $1.75 million of any recovery from the Second-Half Sale

Transaction Escrow to Class 7; (iii) the remaining balance (up to $250,000) of any recovery from

the Second-Half Sale Transaction Escrow to Class 6; (iv) after the funding of (a) the Professional

Fee Escrow Account, (b) the Disputed Claims Reserve, and (c) the Wind-Down Reserve,

payment to Class 7 until it has received the full Allowed RAIT Funding Claim Amount ($23.75



    3
     This is a summary of the Plan. To the extent that the Motion and the Plan differ, the Plan
controls.

                                                  5
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465      Filed 03/04/20     Page 6 of 9




million); and (v) payment to Class 6 until it has received the full Allowed Taberna Note Claim

Amount ($18,670,743). (See Plan § 3.2(f)-(g).)

        15.      For Class 5 claims (General Unsecured Claims), the Plan provides, at the Debtors’

election, for either (i) payment in full in cash of the Allowed amount, or (ii) Reinstatement of the

claim. (Plan § 3.2(e).) As defined in the Plan, “Reinstatement” of a Claim means “that the

Claim . . . shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy

Code” (Plan § 1.1(95))—in other words, that the Plan “leaves unaltered the legal, equitable, and

contractual rights to which such claim . . . entitles the holder of such claim . . . ,” 11 U.S.C.

§ 1124(1).

        16.      The Court entered the Confirmation Order on January 30, 2020, which approved

the appointment of Lyle Bauck of M-III Advisory Partners, L.P. as the Plan Administrator.

(Conf. Ord. ¶ 22.) The Confirmation Order also made a change to the Plan, which had been

requested by the Creditors’ Committee, requiring that an initial distribution to holders of

Allowed claims be made not later than ten Business Days after the Effective Date. (Conf. Ord.

Ex. A ¶ 6 (amending Section 6.1(a) of the Plan regarding delivery of Distributions).)

        17.      In consultation with their advisors and the Plan Administrator, the Debtors have

determined that (i) they will elect to Reinstate the Class 5 General Unsecured Claims identified

on Exhibit A hereto, (ii) the Allowed Claims identified on Exhibit B hereto are entitled to

inclusion in the Initial Distribution, and (iii) the Claims identified on Exhibit C hereto are

Disputed Claims within the meaning of the Plan, for which a Disputed Claim Reserve will be

created on the Effective Date of the Plan. Subject to the entry of the Proposed Order on this

Motion, the Debtors project that the Effective Date will occur on March 27, 2020.




                                                   6
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465      Filed 03/04/20      Page 7 of 9




                                      RELIEF REQUESTED

        18.      By this Motion, the Debtors seek entry of an order in aid of consummation of the

Plan approving an Initial Distribution under the Plan in the aggregate amount of $142 million, to

holders of Allowed unsecured claims identified on Exhibit B hereto. The balance of the Debtors’

cash on hand, approximately $20.9 million, will be used by the Plan Administrator (i) to pay or

reserve for Allowed Administrative Claims (approximately $6.3 million based on present

estimates, inclusive of final payroll and employee obligations, and Professional Fee Escrow

Account fudning), (ii) to fund the Disputed Claims Reserve (on account of the Disputed Claims

identified on Exhibit C hereto) and the Wind-Down Reserve, and (iii) to make any supplemental

distributions in accordance with the terms and conditions of the Plan.

                               BASIS FOR RELIEF REQUESTED

        19.      Section 1142 of the Bankruptcy Code, which governs implementation of chapter

11 plans, provides, in pertinent part, that the Court may direct “the debtor and any other

necessary party to . . . perform any . . . act . . . that is necessary for the consummation of the

plan.” 11 U.S.C. § 1142(b). In addition, section 105(a) of the Bankruptcy Code authorizes the

Court to “issue any order . . . that is necessary or appropriate to carry out the provisions of th[e

Bankruptcy Code],” and to “tak[e] any action or mak[e] any determination necessary or

appropriate to enforce or implement court orders . . . .” 11 U.S.C. § 105(a).

        20.      Compliance with the Plan’s requirement of a prompt initial distribution to

creditors requires advance planning as to the timing of the Effective Date, as well as the amount

of cash that will be included in the initial distribution and held back for funding of required

reserves under the Plan. But save for the Disputed Claims Escrow (which is to be established by

the Debtors) and the Professional Fee Reserve Amount (which will be determined procedurally

under the Plan), matters concerning distribution and reserve amounts are ultimately the
                                                   7
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465      Filed 03/04/20    Page 8 of 9




responsibility of the Plan Administrator, subject to the applicable terms and conditions of the

Plan. And prior to the Effective Date of the Plan, the Plan Administrator is not yet officially in a

position to make determinations as to such matters (though he is free to, and has been, working

with the Debtors and their other professionals on such matters in his capacity as current financial

advisor to the Debtors). Thus, out of an abundance of caution in order to ensure the Plan

Administrator has clear direction on the Effective Date of the Plan regarding the Initial

Distribution that is required of him—and also, in the interest of transparency, to manage the

expectations of the creditors who will and will not be participating in that Initial Distribution—

the Debtors believed it appropriate to seek relief from the Court authorizing and directing the

Plan Administrator to make the Initial Distribution in an amount certain.

        21.      Such relief is plainly authorized by sections 1142(b) and 105(a) of the Bankruptcy

Code, quoted above, because (i) the making of a prompt initial distribution by the Plan

Administrator is expressly required by the Plan, and (ii) fixing the amount of that distribution is

both necessary and appropriate to facilitate the Plan Administrator’s compliance with this

requirement.

        22.      As will be established at the hearing on this Motion, to the extent necessary, the

proposed amount of the Initial Distribution was determined by the Debtors and their advisors, in

consultation with the Creditors’ Committee and RSA Counterparties, as striking an appropriate

balance between, on the one hand, maximizing near-term distributions to creditors, and on the

other hand, ensuring the Plan Administrator will have sufficient reserves for payment of

Disputed Claims (to the extent they become Allowed), for the wind-down of the chapter 11

cases, and for any unforeseen contingencies that might arise during that process.




                                                   8
ACTIVE.122127129.04
                Case 19-11915-BLS         Doc 465      Filed 03/04/20    Page 9 of 9




                                                NOTICE

        23.      Notice of this Motion shall be provided to (i) the Office of the United States

Trustee for the District of Delaware; (ii) counsel to the Creditors’ Committee; (iii) the holders of

Claims identified on Exhibits A, B, and C hereto; (iv) the Plan Administrator, and (v) any parties

that have requested service of papers in accordance with Rule 2002 of the Federal Rules of

Bankruptcy Procedure. In light of the nature of the relief requested herein, the Debtors submit

that no other or further notice is necessary.

                                          CONCLUSION

        WHEREFORE, the Debtors respectfully request entry of an order substantially in the

form of the Proposed Order attached as Exhibit D hereto granting the relief requested in this

Motion and providing the Debtors such other and further relief as is just and proper.

 Dated: March 4, 2020                                 FAEGRE DRINKER BIDDLE & REATH LLP
 Wilmington, Delaware
                                                      /s/ Patrick A. Jackson
                                                      Patrick A. Jackson (Del. Bar No. 4976)
                                                      222 Delaware Avenue, Suite 1410
                                                      Wilmington, DE 19801
                                                      Tel: (302) 467-4200
                                                      Fax: (302) 467-4201
                                                      Patrick.Jackson@faegredrinker.com

                                                      -and-

                                                      Michael P. Pompeo (admitted pro hac vice)
                                                      Brian P. Morgan (admitted pro hac vice)
                                                      1177 Avenue of the Americas, 41st Floor
                                                      New York, NY 10036-2714
                                                      Tel: (212) 248-3140
                                                      Fax: (212) 248-3141
                                                      Michael.Pompeo@faegredrinker.com
                                                      Brian.Morgan@faegredrinker.com

                                                      Counsel to the Debtors
                                                      and Debtors in Possession



                                                  9
ACTIVE.122127129.04
